DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 02 November 2021 amends claims 1, 9, and 16. Claim 19 is cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Applicant has amended claims 1, 9, and 16 to recite elements that are further patentably distinct from claims 1-20 of U.S. Patent No. 9,742,779.” In response, Bomgaars discloses that representative system access to the customer system in the support sessions can be restricted based upon a permissions profile that is established by the customer system ([0030] & [0045]-[0046]: permission profile would read on the claimed security policy), which meets the limitation of assign a security policy to the vendor device, and control access rights and remote control permissions of the vendor device based upon the security policy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 application to have include the utilization of security policy such as the permissions profile of 
Applicant argues, “However, this description does not mitigate the written description in the present application that ‘Web browser based remote control is available.’ Accordingly, the specification provides support for the ‘web browser based remote control of the customer device’ being ‘provided by the vendor device via the remote support application,’ as set forth in claim 8.” This argument is not persuasive because Applicant has taken the phrase “web browser based remote control is available” out of the context disclosed in paragraph [0054] of the Applicant’s specification. Specifically, paragraph [0054] is directed towards the transfer of the application to the remote computer system. This transfer is accomplished utilizing the push agent that receives push instructions from a web browser ([0054]). It is clear from paragraph [0054] that the entire description is specific to the acquisition of the application, which will ultimately be utilized to remotely control the customer system. There is simply nothing in the specification to suggest that the web browser on the customer device implements remote access to the customer device as alleged by Applicant.
Applicant argues, “Further, while Bomgaars discusses permissions, Bomgaars is silent to the term ‘security policy,’ much less assigning a security In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). As such, the Bomgaars reference being silent to the term “security policy” is irrelevant so long as Bomgaars reference includes an element performs the same functionality as the claimed “security policy”. In this instance, the permissions described in Bomgaars are assigned to the representative systems such that remote access requests made by representative systems are checked against the permissions prior to being the requested being permitted in the service sessions ([0030] & [0045]-[0046]). Such a disclosure would be considered the claimed assigning of a security policy to a vendor device and controlling access rights and remote control permission of the vendor device in the access session based on the security policy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 5, 7, 9, 11, 12-14, 16, 17, 20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,742,779, in view of Bomgaars, U.S. Publication No. 2007/0300291. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘779 patent include all the limitations of the instant application except the utilization of a security policy. Bomgaars discloses that representative system access to the customer system in the support sessions can be restricted based upon a permissions profile that is established by the customer system ([0030] & [0045]-[0046]: permission profile would read on the claimed security policy), which meets the limitation of assign a security policy to the vendor device, and control access rights and remote control permissions of the vendor device based upon the security policy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 application to have include the utilization of security policy such as the permissions profile of Bomgaars in order to ensure that the representative has sufficient permissions prior to being granted control of the customer system as suggested by Bomgaars ([0046]).
Instant Application
US 9,742,779
establishing, by at least one computing device, an access session comprising a network connection between a support device and a customer device; (Claim 2)
establish a remote support 
session hosted on a remote support appliance that is configured to establish 
the remote support session between a first device associated with a support 
representative and a second device associated with a user…(Claim 1)
receiving, by the at least one computing device, a first request from the support device for third-party assistance; (Claim 2)
wherein the remote support appliance is 
configured to provide a portal for a third party representative (Claim 6)
assigning, by the at least one computing device, a security policy to a vendor device; (Claim 2)
Bomgaars ([0030] & [0045]-[0046])
transmitting, by the at least one computing device, a second request to a vendor device to provide the third-party assistance; (Claim 2)
the portal is configured to push a remote support executable to the second device to initiate a pre-installed client to establish the remote support session. (Claim 6)
Examiner notes that the claims of the instant application do not define the content of the second request. Therefore the executable push to the third-party could be mapped to the claimed second request, as well as the claimed application providing.
providing, by the at least one computing device, a remote support application to the vendor device for download; (Claim 2)
the portal is configured to push a remote support executable to the second device to initiate a pre-installed client to establish the remote support session. (Claim 6)
and joining, by the at least one computing device and the remote support application, the vendor device into the access session between the support device and the customer device to provide support. (Claim 2)
joining, by an access sponsor system associated with an access sponsor user, the remote support session to monitor activities conducted over the remote support session between the first device and the second device, wherein the third device comprises the access sponsor system. (Claim 2)
controlling, by the at least one computing device, access rights and remote control permission of the vendor device in the access session based on the security policy.
Bomgaars ([0030] & [0045]-[0046])


Referring to claim 4, the claims of the ‘779 patent include all the limitations of the instant claims except the session including view access. Bomgaars discloses that the representative application allows for the representative to view the remote customer’s system screen ([0028]), which meets the limitation of wherein the vendor has view access to the access session. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 patent to have included view access in the support sessions in order to allow for the remote representative to control the customer system as suggested by Bomgaars ([0028]).
Referring to claim 7, the claims of the ‘779 patent include all the limitations of the instant claims except the utilization of a web interface to download the support application. Bomgaars discloses that the representative system can download the representative application from the network appliance using a web interface ([0020]), which meets the limitation of wherein the remote support application is configured to be downloaded from a web interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 patent to have included the web interface to download the support application in order to enable support functionality as suggested by Bomgaars ([0016]).
Referring to claim 12, the claims of the ‘779 patent include all the limitations of the instant claims except the utilization of a login request. Bomgaars discloses that once a representative system has installed the representative application ([0032]), the representative system can utilize the representative application to login to the network appliance and establish secure connections ([0033]) such that the network appliance is accessible using a public URL ([0032]), which meets the limitation of wherein the connection request comprises a login request to a public Uniform Resource Locator (URL) corresponding to the at least one computing device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 patent to have included the claimed login request in order to authenticate access to the system as suggested by Bomgaars ([0032]).
Referring to claim 13, the claims of the ‘779 patent include all the limitations of the instant claims except the utilization of local area networks and wide area networks to connect to the computing device. Bomgaars discloses that the network appliances can be collocated with customer system ([0026]) such that communication between the collocated devices occurs over a local area network ([0024]), which meets the limitation of wherein the at least one computing device is coupled to the customer device via a local-area network. The network appliance communicates with representative systems over a data network such as the global Internet ([0016]), which meets the limitation of the at least one computing device is coupled to the vendor device via a wide-area network. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention for the ‘779 claims to have included the utilization of local area networks and wide area networks to connect device because Bomgaars suggests that local area networks and wide area networks represent a finite number of possible network connection solutions that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success.
Referring to claim 20, the claims of the ‘779 patent include all the limitations of the instant claims except the firewall limitations. Bomgaars discloses that a firewall exists between the representative system and the network appliance (Figure 1, 113), which meets the limitation of a first firewall is positioned between the vendor device and the at least one computing device. A firewall exists between the customer system and the network appliance (Figure 1, 115), which meets the limitation of a second firewall is positioned between the at least one computing device and the customer device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 patent to have included the firewall configuration described in Bomgaars in order to provide data security as suggested by Bomgaars ([0017]).
Claims 3, 10, 15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,742,779 in view of Bomgaars, U.S. Publication No. 2007/0300291, and further in view of Geppert, U.S. Publication No. 2010/0246800. Referring to claim 3, the claims of the ‘779 patent include all the limitations of the instant claims except the disconnecting of the support device from the access session. Geppert discloses customer support sessions between a support agent and a customer that allows for the support agent to add another agent to the support session ([0063]-[0064] & Figure 2) such that the support agents can leave the active session ([0064]), which meets the limitation of disconnecting, by the at least one computing device, the support device from the access session subsequent to the joining of the vendor device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 application to have included the session disconnection feature discussed in Gebbert in order to ensure that the agents can access other sessions as suggested by Geppert ([0063]-[0064]).
Referring to claim 10, the claims of the ‘779 patent include all the limitations of the instant claims except the transmission of a request to an additional vendor such that a session is established between vendors. Geppert discloses customer support sessions between a support agent and a customer that allows for the support agent to add another agent to the support session ([0063]-[0064] & Figure 2). Geppert discloses that support agents can establish separate communication sessions with other support agents to consult separately from the customer ([0069]), which meets the limitation of transmit a third request to a second vendor device to provide assistance to the vendor device, and establish a second access session comprising a second network connection between the second vendor device and the vendor device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 application to have allowed for additional vendors to establish sessions with current vendors in the manner described in Geppert in order to allow for the inclusion of individuals into the support session that can share additional information as suggested by Geppert ([0063]).
Referring to claim 15, the claims of the ‘779 patent include all the limitations of the instant claims except the recording of the sessions. Geppert discloses that the support agents can record the communication sessions ([0062]: recording of the session would require storage to some extent), which meets the limitation of record a stream of a screen corresponding to the customer device during the access session, and store the stream of the screen in the data store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 patent to include recording the sessions in order to allow for the monitoring of the sessions as suggested by Geppert ([0062]).
Referring to claim 18, the claims of the ‘779 patent include all the limitations of the instant claims except the recording of the sessions. Geppert discloses that the support agents can record the communication sessions ([0062]), which meets the limitation of record data relating to remote access by the vendor device, and perform an audit on the data recorded to determine compliance with a predetermined regulation. Examiner notes that the claim limitation that specifies “to determine compliance with a predetermined regulation” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Geppert is certainly capable of utilizing the reviewing the recorded sessions for compliance against any sort of policy since Geppert specifically discloses that the session recording is part of session monitoring procedures ([0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘779 patent to include recording the sessions in order to allow for the monitoring of the sessions as suggested by Geppert ([0062]).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,742,779 in view of Bomgaars, U.S. Publication No. 2007/0300291, and further in view of Jones, U.S. Publication No. 2006/0031942. The claims of the ‘779 patent include all the limitations of the instant claims except the utilization of a proxy to provide Internet access when a customer device is not connected to the Internet. Jones discloses a system wherein client devices may not be connected to the internet ([0021] & [0034]), but allowed to connected with the internet using a proxy server ([0021]), which meets the limitation of wherein the customer device is not connected to the internet and the method further comprises, providing, by the at least one computing device, a proxy for the customer device to access the internet. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention for the claims of the ‘779 patent to have provided Internet access to customer systems using a proxy server in order to protect the computer network as discussed on Jones ([0004]).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,742,779 in view of Bomgaars, U.S. Publication No. 2007/0300291, and further in view of Ambrose, U.S. Publication No. 2002/0065879. The claims of the ‘779 patent include all the limitations of the instant claims except utilization of web browser based application to provide the remote support. Ambrose discloses browser based applications ([0045]), which meets the limitation of wherein web browser based remote control of the customer device is provided by the vendor device via the remote support application.. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the representative application of Bomgaars to have been implemented as a browser based application in order to provide users with a familiar application interface as suggested by Ambrose ([0045]).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The specification does not support the limitations from added claim 8 that require remotely controlling the customer device using a web browser. Applicant’s specification makes it clear that the customer device is remotely controlled using a representative/vendor application ([0078]) and that the web browser is utilized to perform push instructions ([0054]). It appears as though the push instruction results in the customer device receiving the application, which ultimately provides the remote control features ([0054]). However, the remote control features are still performed using the application and not the web browser as required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 9-18, 20, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bomgaars, U.S. Publication No. 2007/0300291, in view of Geppert, U.S. Publication No. 2010/0246800. Referring to claim 2, Bomgaars discloses a secure remote access system wherein a network appliance establishes secure communications with a representative system and a customer system such that once the connections are established the representative and customer systems can interact secure through the network appliance ([0033]-[0036]: network appliance would read on the claimed computing device; representative system would read on the claimed support device; customer system would read on the claimed customer device), which meets the limitation of establishing, by at least one computing device, an access session comprising a network connection between a support device and a customer device. The current representative can transfer an active support session to another representative ([0042] & Figure 6, step 609: this transfer is received by the network appliance since the representative system is only directly connected with the network appliance as shown in figures 1 & 7), which meets the limitation of receiving, by the at least one computing device, a first request from the support device for third-party assistance. The representative systems can be assigned permission to access the remote customer system ([0030] & [0045]-[0046]; the another representative reads on the claimed vendor device; permissions read on the claimed security policy), which meets the limitation of assigning, by the at least one computing device, a security policy to a vendor device. Transfer of the session to another representative will add the customer session to a queue for the new representative ([0037]: the another representative reads on the claimed vendor device; the request that adds the session to the queue reads on the claimed second request; sessions can be directly added to representative queue using requests and the representatives are only directly connected with the network appliance as shown in figures 1 & 7), which meets the limitation of transmitting, by the at least one computing device, a second request to a vendor device to provide the third-party assistance. The representative system downloads a representative application from the network appliance that allows representative system to provide remote support ([0020]), which meets the limitation of providing, by the at least one computing device, a remote support application to the vendor device for download. The session is controlled by the network appliance ([0015]) such that the remote access requests by the representative systems are checked against the assigned permissions before the requested access is granted ([0044]-[0046]), which meets the limitation of controlling, by the at least one computing device, access rights and remote control permission of the vendor device in the access session based on the security policy.
	Bomgaars discloses that the active session is transferred from one representative system to another, such that the new representative system utilizes the downloaded representative application to provide a support session to the customer system through an encrypted connection with the network appliance ([0038]), which meets the limitation of [joining], by the at least one computing device and the remote support application, the vendor device into the access session [between the support device and] the customer device to provide support. Bomgaars does not disclose that another representative system can join the active session between the customer system and the current representative system. Geppert discloses customer support sessions between a support agent and a customer that allows for the support agent to add another agent to the support session ([0063]-[0064] & Figure 2), which meets the limitation of joining, by the at least one computing device and the remote support application, the vendor device into the access session between the support device and the customer device to provide support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the secure remote access system of Bomgaars to have allowed for additional representative systems to join the active sessions between the current representative system and the customer system in order to allow for the inclusion of individuals into the support session that can share additional information as suggested by Geppert ([0063]).
Referring to claim 3, Bomgaars discloses that the current representative system terminates the session after transferring the support session to another representative (Figure 6, 613 & [0042]), which meets the limitation of disconnecting, by the at least one computing device, the support device from the access session [subsequent to the joining of the vendor device].
	Bomgaars does not disclose that the current representative is disconnected from the active session after the new representative joins the active session. Geppert discloses customer support sessions between a support agent and a customer that allows for the support agent to add another agent to the support session ([0063]-[0064] & Figure 2). Support agents can leave the active session at any point during the active session ([0064]), which meets the limitation of disconnecting, by the at least one computing device, the support device from the access session subsequent to the joining of the vendor device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the secure remote access system of Bomgaars to have allowed for additional representative systems to join the active sessions between the current representative system and the customer system in order to allow for the inclusion of individuals into the support session that can share additional information as suggested by Geppert ([0063]).
	Referring to claim 4, Bomgaars, as modified in view of Geppert, discloses that the representative application allows for the representative to view the remote customer’s system screen ([0028]), which meets the limitation of wherein the vendor has view access to the access session.
	Referring to claim 5, Bomgaars discloses that the representative systems utilize the representative application to access sessions ([0038]), which meets the limitation of wherein the vendor device is configured to execute the remote support application to [join] the access session. Bomgaars does not disclose that another representative system can join the active session between the customer system and the current representative system. Geppert discloses customer support sessions between a support agent and a customer that allows for the support agent to add another agent to the support session ([0063]-[0064] & Figure 2), which meets the limitation of joining the access session. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the secure remote access system of Bomgaars to have allowed for additional representative systems to join the active sessions between the current representative system and the customer system in order to allow for the inclusion of individuals into the support session that can share additional information as suggested by Geppert ([0063]).
	Referring to claim 7, Bomgaars discloses that the representative system can download the representative application from the network appliance using a web interface ([0020]), which meets the limitation of wherein the remote support application is configured to be downloaded from a web interface. 
Referring to claims 9, 16, Bomgaars discloses a secure remote access system that includes a queue listing all remote customers that are requesting remote support ([0037]), which meets the limitation of a data store comprising identifying information for a plurality of customer devices. A network appliance establishes secure communications with a representative system and a customer system from the queue, such that once the connections are established the representative and customer systems can interact secure through the network appliance ([0033]-[0038]: network appliance would read on the claimed computing device; representative system would read on the claimed support device; customer system would read on the claimed customer device), which meets the limitation of at least one computing device in communication with the data store, the at least one computing device configured to establish an access session comprising a network connection between a support device and a customer device of the plurality of customer devices. The current representative can transfer an active support session to another representative ([0042] & Figure 6, step 609: this transfer is received by the network appliance since the representative system is only directly connected with the network appliance as shown in figures 1 & 7), which meets the limitation of receive a first request from the support device for third-party assistance. The representative systems can be assigned permission to access the remote customer system ([0030] & [0045]-[0046]; the another representative reads on the claimed vendor device; permissions read on the claimed security policy), which meets the limitation of assign a security policy to a vendor device. Transfer of the session to another representative will add the customer session to a queue for the new representative ([0037]: the another representative reads on the claimed vendor device; the request that adds the session to the queue reads on the claimed second request; sessions can be directly added to representative queue using requests and the representatives are only directly connected with the network appliance as shown in figures 1 & 7), which meets the limitation of transmit a second request to the vendor device to provide the third-party assistance. The representative system downloads a representative application from the network appliance that allows representative system to provide remote support ([0020]), which meets the limitation of provide a remote support application to the vendor device for download. Once a representative system has installed the representative application ([0032]), the representative system can utilize the representative application to login to the network appliance and establish secure connections ([0033]), which meets the limitation of receive a connection request from the remote support application executed by the vendor device. The session is controlled by the network appliance ([0015]) such that the remote access requests by the representative systems are checked against the assigned permissions before the requested access is granted ([0044]-[0046]), which meets the limitation of controlling, by the at least one computing device, access rights and remote control permission of the vendor device in the access session according to the security policy based on the security policy being assigned to the vendor device.
	Bomgaars discloses that the active session is transferred from one representative system to another, such that the new representative system utilizes the downloaded representative application to provide a support session to the customer system through an encrypted connection with the network appliance ([0038]: representative systems are only directly connected with the network appliance as shown in figures 1 & 7), which meets the limitation of in response to the connection request, [join] the remote support application into the access session between the support device and the customer device to provide support. Bomgaars does not disclose that another representative system can join the active session between the customer system and the current representative system. Geppert discloses customer support sessions between a support agent and a customer that allows for the support agent to add another agent to the support session ([0063]-[0064] & Figure 2), which meets the limitation of join the remote support application into the access session between the support device and the customer device to provide support, connect the remote support software into the access session to provide additional support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the secure remote access system of Bomgaars to have allowed for additional representative systems to join the active sessions between the current representative system and the customer system in order to allow for the inclusion of individuals into the support session that can share additional information as suggested by Geppert ([0063]).
Referring to claim 10, Bomgaars does not disclose that another representative system can join the active session between the customer system and the current representative system. Geppert discloses customer support sessions between a support agent and a customer that allows for the support agent to add another agent to the support session ([0063]-[0064] & Figure 2). Geppert discloses that support agents can establish separate communication sessions with other support agents to consult separately from the customer ([0069]), which meets the limitation of transmit a third request to a second vendor device to provide assistance to the vendor device, and establish a second access session comprising a second network connection between the second vendor device and the vendor device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the secure remote access system of Bomgaars to have allowed for additional representative systems to establish sessions with the current representative system in order to allow for the inclusion of individuals into the support session that can share additional information as suggested by Geppert ([0063]).
	Referring to claim 11, Bomgaars discloses that an administrator can access the network appliance ([0016]: device utilized by the administrator to access the network appliance would read on the claimed second computing device) and change settings/parameters on the network appliance itself ([0018]), which meets the limitation of at least one second computing device configured to configure the at least one computing device. The administrator establishes representative login information that allows for each individual representative to login to the network appliance and access the remote support system ([0032]: representative accounts accessed using corresponding login information would read on the claimed vendor portals such that a specific representative can access their account by providing their specific login information; such particular account based access would be considered the claimed particular vendor portal), which meets the limitation of the at least one computing device to host a plurality of vendor portals including a particular vendor portal. Once a representative system has installed the representative application ([0032]), the representative system can utilize the representative application to login to the network appliance and establish secure connections ([0033]), which meets the limitation of wherein the connection request from the remote support application is received via the particular vendor portal.
	Referring to claim 12, Bomgaars discloses that once a representative system has installed the representative application ([0032]), the representative system can utilize the representative application to login to the network appliance and establish secure connections ([0033]) such that the network appliance is accessible using a public URL ([0032]), which meets the limitation of wherein the connection request comprises a login request to a public Uniform Resource Locator (URL) corresponding to the at least one computing device.
	Referring to claim 13, Bomgaars discloses that the network appliances can be collocated with customer system ([0026]) such that communication between the collocated devices occurs over a local area network ([0024]), which meets the limitation of wherein the at least one computing device is coupled to the customer device via a local-area network. The network appliance communicates with representative systems over a data network such as the global Internet ([0016]), which meets the limitation of the at least one computing device is coupled to the vendor device via a wide-area network.
	Referring to claim 14, Bomgaars discloses that the remote application can be pushed to the remote systems such that the remote systems run the received remote applications and connects back to the device that initiated the push ([0028] & [0036]), which meets the limitation of wherein the at least one computing device is configured to provide the remote support appliance by pushing the remote support application, wherein the vendor device executes the remote support application and the remote support application connects back to the at least one computing device.
	Referring to claim 15, Bomgaars discloses that the representative application allows for the representative to view the remote customer’s system screen ([0028]), which meets the limitation of [record a stream of] a screen corresponding to the customer device during the access session. 
	Bomgaars does not discloses that the representative application allows for the recording of the active session. Geppert discloses that the support agents can record the communication sessions ([0062]: recording of the session would require storage to some extent), which meets the limitation of record a stream of a screen corresponding to the customer device during the access session, and store the stream of the screen in the data store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the representative applications to provide the ability to record the sessions in order to allow for the monitoring of the sessions as suggested by Geppert ([0062]). 
	Referring to claim 17, Bomgaars discloses that customer requests for support are placed in a queue accessible by the representative devices ([0037]: queue includes a plurality of requests. Therefore, a subsequent request in the queue could read on the claimed third request), which meets the limitation of transmit a third request to the vendor device to provide assistance for one of a plurality of customer devices, wherein the plurality of customer devices comprises the customer device. The representative utilizes the representative application ([0033]-[0034]) to select a customer from the queue to initiate a support session ([0036]), which meets the limitation of receive a connection request from the remote support software already installed on the vendor device. A support session is established between the representative system and the selected customer system using the representative application ([0038]), which meets the limitation of establish a second access session by connecting the remote support software with the one of the plurality of customer devices.
Referring to claim 18, Bomgaars discloses that the representative application allows for the representative to view the remote customer’s system screen ([0028]), which meets the limitation of [record] data relating to remote access by the vendor system. 
Bomgaars does not discloses that the representative application allows for the recording of the active session. Geppert discloses that the support agents can record the communication sessions ([0062]), which meets the limitation of record data relating to remote access by the vendor device, and perform an audit on the data recorded to determine compliance with a predetermined regulation. Examiner notes that the claim limitation that specifies “to determine compliance with a predetermined regulation” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Geppert is certainly capable of utilizing the reviewing the recorded sessions for compliance against any sort of policy since Geppert specifically discloses that the session recording is part of session monitoring procedures ([0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the representative applications to provide the ability to record the sessions in order to allow for the monitoring of the sessions as suggested by Geppert ([0062]).
Referring to claim 20, Bomgaars discloses that a firewall exists between the representative system and the network appliance (Figure 1, 113), which meets the limitation of a first firewall is positioned between the vendor device and the at least one computing device. A firewall exists between the customer system and the network appliance (Figure 1, 115), which meets the limitation of a second firewall is positioned between the at least one computing device and the customer device.
Referring to claim 21, Bomgaars discloses a representative system (Figure 1, 103 & Figure 2B, 103), which meets the limitation of the vendor device comprises a vendor representative system. The representative system includes a plurality of functionality such as the screen sharing interface (Figure 2B, 257: while screen sharing interface is used here to map to the claimed remote support and management appliance, understand that any functional element with in the representative system 103 of Bomgaars could be mapped to the claimed remote support and management appliance since Applicant has not functionally utilized the appliance in the claim), which meets the limitation of wherein the vendor device comprises a vendor representative system and a remote support and management appliance.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bomgaars, U.S. Publication No. 2007/0300291, in view of Geppert, U.S. Publication No. 2010/0246800, and further in view of Jones, U.S. Publication No. 2006/0031942. Referring to claim 6, Bomgaars, as modified in view of Geppert, does not disclose that the customer system is not connected to the internet. Jones discloses a system wherein client devices may not be connected to the internet ([0021] & [0034]), but allowed to connected with the internet using a proxy server ([0021]), which meets the limitation of wherein the customer device is not connected to the internet and the method further comprises, providing, by the at least one computing device, a proxy for the customer device to access the internet. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention for the remote access system of Bomgaars to have provided Internet access to customer systems using a proxy server in order to protect the computer network as discussed on Jones ([0004]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bomgaars, U.S. Publication No. 2007/0300291, in view of Geppert, U.S. Publication No. 2010/0246800, and further in view of Ambrose, U.S. Publication No. 2002/0065879. Referring to claim 8, Bomgaars discloses that the representative application provides the representative the ability to remotely access the customer system ([0030]-[0031]), which meets the limitation of wherein [web browser] based remote control of the customer device is provided by the vendor device via the remote support application.
Bomgaars, as modified in view of Geppert, does not disclose that the representative application is browser based. Ambrose discloses browser based applications ([0045]), which meets the limitation of wherein web browser based remote control of the customer device is provided by the vendor device via the remote support application.. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the representative application of Bomgaars to have been implemented as a browser based application in order to provide users with a familiar application interface as suggested by Ambrose ([0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437